Title: Abigail Adams to Lucy Cranch, 27 August 1785
From: Adams, Abigail
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      My dear Lucy
      London, (Grosvenor Square,) 27 August, 1785
     
     I have not yet noticed your obliging favor of April 26th, which reached me by Captain Lyde, whilst I was at the Bath Hotel. I had then so much upon my hands, that I did not get time to write but to your mamma and cousin, who I hope is with you before now. By him I wrote many letters, and amongst the number of my friends, my dear Lucy was not omitted.
     If I did not believe my friends were partial to all I write, I should sometimes feel discouraged when I take my pen; for, amongst so large a number of correspondents, I feel at a loss how to supply them all.
     It is usual at a large entertainment, to bring the solid food in the first course. The second consists of lighter diet, kickshaws, trifles, whip syllabub, &c.; the third is the dessert, consisting of the fruits of the season, and sometimes foreign sweetmeats. If it would not be paying my letters too great a compliment to compare any of them to solid food, I should feel no reluctance at keeping up the metaphor with respect to the rest. Yet it is not the studied sentence, nor the elaborate period, which pleases, but the genuine sentiments of the heart expressed with simplicity. All the specimens, which have been handed down to us as models for letter-writing, teach us that natural ease is the greatest beauty of it. It is that native simplicity too, which gives to the Scotch songs a merit superior to all others. My favorite Scotch song, “There’s na luck about the house,” will naturally occur to your mind.
     I believe Richardson has done more towards embellishing the present age, and teaching them the talent of letter-writing, than any other modern I can name. You know I am passionately fond of all his works, even to his “Pamela.” In the simplicity of our manners, we judge that many of his descriptions and some of his characters are beyond real life; but those, who have been conversant in these old corrupted countries, will be soon convinced that Richardson painted only the truth in his abandoned characters; and nothing beyond what human nature is capable of attaining, and frequently has risen to, in his amiable portraits. Richardson was master of the human heart; he studied and copied nature; he has shown the odiousness of vice, and the fatal consequences which result from the practice of it; he has painted virtue in all her amiable attitudes; he never loses sight of religion, but points his characters to a future state of restitution as the sure ground of safety to the virtuous, and excludes not hope from the wretched penitent. The oftener I have read his books, and the more I reflect upon his great variety of characters, perfectly well supported, the more I am led to love and admire the author. He must have an abandoned, wicked, and depraved heart, who can be tempted to vice by the perusal of Richardson’s works. Indeed, I know not how a person can read them without being made better by them, as they dispose the mind to receive and relish every good and benevolent principle. He may have faults, but they are so few, that they ought not to be named in the brilliant clusters of beauties which ornament his works. The human mind is an active principle, always in search of some gratification; and those writings which tend to elevate it to the contemplation of truth and virtue, and to teach it that it is capable of rising to higher degrees of excellence than the mere gratification of sensual appetites and passions, contribute to promote its mental pleasures, and to advance the dignity of our natures. Sir Joshua Reynolds’s observations with respect to painting may be applied to all those works which tend to refine the taste, “which, if it does not lead directly to purity of manners, obviates, at least, their greatest depravation, by disentangling the mind from appetite, and conducting the thoughts through successive stages of excellence, till that contemplation of universal rectitude and harmony, which began by taste, may, as it is exalted and refined, conclude in virtue.”
     Why may we not suppose, that, the higher our attainments in knowledge and virtue are here on earth, the more nearly we assimilate ourselves to that order of beings who now rank above us in the world of spirits? We are told in scripture, that there are different kinds of glory, and that one star differeth from another. Why should not those who have distinguished themselves by superior excellence over their fellow-mortals continue to preserve their rank when admitted to the kingdom of the just? Though the estimation of worth may be very different in the view of the righteous Judge of the world from that which vain man esteems such on earth, yet we may rest assured that justice will be strictly administered to us.
     But whither has my imagination wandered? Very distant from my thoughts when I first took my pen.
     We have a large company to dine with us to-day, and I have some few arrangements to make before dinner, which obliges me to hasten to a conclusion; among the persons invited, is a gentleman who married the only daughter of Richardson. She died about six months ago. This gentleman has in his possession the only portrait of her father which was ever taken. He has several times invited me to go to his house and see it. I design it, though I have not yet accepted his invitation.
     Write to me, my dear Lucy, and be assured I speak the words of truth and soberness when I tell you that your letters give real pleasure to Your affectionate aunt,
     
      A.A.
     
    